J-S28024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYMOND ANTHONY MCDOWELL                   :
                                               :
                       Appellant               :   No. 325 MDA 2022

        Appeal from the Judgment of Sentence Entered January 19, 2022
     In the Court of Common Pleas of Columbia County Criminal Division at
                       No(s): CP-19-CR-0000855-2020


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 30, 2022

        Raymond Anthony McDowell appeals from the judgment of sentence

imposed after he pleaded guilty to robbery.1 McDowell challenges the

discretionary aspects of his sentence. We affirm.

        McDowell admitted that, on October 8, 2019, he was involved in the

robbery of Geraldine Carson. On that date, McDowell physically assaulted or

aided and abetted in the assault of Carson, while taking a television from her

residence. Carson died due to the blunt force trauma she sustained during the

robbery.

        Prior to sentencing, a Pre-Sentence Investigation Report (“PSI”) was

entered into the record. The PSI stated that McDowell had a prior record score

of 5 and an offense gravity score of 12, which indicated a standard range

____________________________________________


1   18 Pa.C.S.A. § 3701(a)(1)(i).
J-S28024-22



sentence of 84-102 months, with 114 months being the aggravated minimum

according to the sentencing guidelines.

      At sentencing, on January 19, 2022, the trial court sentenced McDowell

to 114 months (9½ years) to 240 months (20 years) in prison. McDowell

argued objected that because the crime of robbery already included the

infliction of “serious bodily injury,” the court should not have considered the

victim’s death as an aggravating factor for sentencing purposes. The trial court

did not agree, stating:

      This is an aggravated sentence above the standard range on
      account of the fact that [McDowell] has pled guilty to robbery and
      the occurrence of death is not an element of robbery, nor is it
      factored into the offense gravity score. It is acknowledged that
      [McDowell] pled guilty to aiding and abetting in the robbery at
      issue and, therefore, aided and abetted in the circumstances
      which led to the death of the victim since the robbery at issue that
      he aided and abetted in was that which required the occurrence
      of serious bodily injury as an element. It is noted that death is not
      a specified element of the definition of “serious bodily injury.”

N.T. Sentencing Hearing, 1/19/22, at 15.

      McDowell filed the instant timely appeal. Both he and the trial court

complied with Pa.R.A.P. 1925.

      McDowell raises the following issues:

      1. Did the trial court commit an abuse of discretion sentencing
         [McDowell] outside the standard range of the sentencing
         guidelines?

      2. Did the trial court commit an error of law in determining the
         death of the victim was an aggravating factor and not an
         element of the crime of Robbery?




                                      -2-
J-S28024-22



McDowell’s Br. at 5.

      McDowell challenges the discretionary aspects of his sentence. “The

right to appellate review of the discretionary aspects of a sentence is not

absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa.Super. 2014) (en

banc). To invoke this Court’s jurisdiction over such a claim, an appellant must

satisfy a four-part test. We must determine whether the appellant: (1)

preserved the issue by raising it either at the time of sentencing or in a post-

sentence motion; (2) filed a timely notice of appeal; (3) set forth a concise

statement of reasons relied upon for the allowance of appeal pursuant to

Pa.R.A.P. 2119(f); and (4) raised a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa.Super. 2013).

      “If an appellant fails to comply with Pa.R.A.P. 2119(f) and the

Commonwealth does not object, the reviewing Court may overlook the

omission if the presence or absence of a substantial question can easily be

determined from the appellant’s brief.” Commonwealth v. Anderson, 830

A.2d 1013, 1017 (Pa.Super. 2003) (citation omitted).

      In both of McDowell’s interrelated issues on appeal, he challenges the

trial court’s determination that the death of the victim in this case constituted

an aggravating factor, leading to a sentence in the aggravated range of the

sentencing guidelines. McDowell preserved his claim by raising it during his

sentencing hearing and by filing a timely appeal.




                                      -3-
J-S28024-22



      However, McDowell did not include a Rule 2119(f) statement in his brief.

This does not prevent our review, as the Commonwealth did not object to its

absence, and we can determine whether a substantial question exists based

on the brief. See Anderson, 830 A.2d at 1017. McDowell challenges whether

the court erred in imposing a sentence above the standard range of the

sentencing guidelines without sufficient justification, which raises a substantial

question. Commonwealth v. Antidormi, 84 A.3d 736, 759 (Pa.Super. 2014)

(concluding claim that court imposed sentence outside the standard range

without   stating   adequate     reasons    presents    a   substantial    question);

Commonwealth v. Griffin, 804 A.2d 1, 7 (Pa.Super. 2002) (finding a claim

the court imposed an unreasonable sentence outside the guidelines raises a

substantial question).

      We apply the following standard of review to discretionary sentencing

issues:

          Sentencing is a matter vested in the sound discretion of the
          sentencing judge, and a sentence will not be disturbed on
          appeal absent a manifest abuse of discretion. In this
          context, an abuse of discretion is not shown merely by an
          error in judgment. Rather, the appellant must establish, by
          reference to the record, that the sentencing court ignored
          or misapplied the law, exercised its judgment for reasons of
          partiality, prejudice, bias or ill will, or arrived at a manifestly
          unreasonable decision.

Commonwealth v. Edwards, 194 A.3d 625, 637 (Pa.Super. 2018) (quoting

Commonwealth v. Mann, 957 A.2d 746, 749 (Pa.Super. 2008)).

      “If the court imposes a sentence outside of the sentencing guidelines, it

must provide a written statement setting forth the reasons for the deviation

                                        -4-
J-S28024-22



and the failure to do so is grounds for resentencing.” Commonwealth v.

Walls, 926 A.2d 957, 963 (Pa. 2007). The written statement requirement is

met where the court set forth its reasoning on the record at the sentencing.

Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa.Super. 2008).

      “[U]nder the Sentencing Code[,] an appellate court is to exercise its

judgment in reviewing a sentence outside the sentencing guidelines to assess

whether the sentencing court imposed a sentence that is ‘unreasonable.’”

Walls, 926 A.2d at 963 (citing 42 Pa.C.S.A. § 9781(c),(d)). The General

Assembly has set forth four factors that an appellate court is to consider when

determining whether a sentence is unreasonable:

      (d) Review of record.--In reviewing the record the appellate
      court shall have regard for:

         (1) The nature and circumstances of the offense and the
         history and characteristics of the defendant.

         (2) The opportunity of the sentencing court to observe the
         defendant, including any presentence investigation.

         (3) The findings upon which the sentence was based.

         (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d).

      In this case, contrary to McDowell’s averments, his robbery conviction

did not already account for the death of the victim. A person is guilty of

robbery pursuant to Section 3701(1)(i), “if, in the course of committing a

theft, he . . . inflicts serious bodily injury upon another.” 18 Pa.C.S.A. §

3701(a)(1)(i). The statutory definition of “serious bodily injury” is: “Bodily



                                     -5-
J-S28024-22



injury which creates a substantial risk of death or which causes serious,

permanent disfigurement, or protracted loss or impairment of the function of

any bodily member or organ.” 18 Pa.C.S.A. § 2301. Death itself is not

incorporated within the definition of “serious bodily harm.” Therefore, we

conclude that the trial court did not abuse its discretion by considering the

victim’s death, from her injuries sustained in the robbery, as an independent

aggravating factor in the context of McDowell’s sentencing.

     Moreover, the court properly considered the PSI, the sentencing

guidelines, and McDowell’s prior record. The court also stated on the record

its reasons for imposing an aggravated sentence above the standard range of

the sentencing guidelines. N.T. at 14-15; see also Sentencing Order,

1/19/22. Further, the court summarized its reasoning in its Rule 1925(a)

opinion:

     At sentencing, this court recognized that [McDowell], at his guilty
     plea, admitted that he aided and abetted in a theft of a television
     during which injuries were inflicted upon Ms. Carson which not
     only constituted “serious bodily injury,” but, even more so,
     resulted in her death. This court noted that the Robbery at issue,
     under §[]3701(a)(1)(i), required the infliction of “serious bodily
     injury” in the course of a theft, but that “death” is not an element
     of that type of Robbery. We referred to the definition of “serious
     bodily injury” at §[]2301 as bodily injury which creates a
     substantial risk of death or which causes permanent disfigurement
     or protracted loss or impairment of the function of any bodily
     member or organ (NT 1/19/22 p. 12 lns. 13-25). We noted that
     creating a risk of death is not the same as causing a death and
     that the occurrence of the death was an aggravating factor
     because death is not an element of Robbery. This court confirmed
     that it was sentencing [McDowell] for aiding and abetting the
     commission of the Robbery which [led] to Ms. Carson’s death (NT
     1/19/22 p. 14 lns. 1-5; See also: Sentencing Order of 1/19/22).

                                    -6-
J-S28024-22



Trial Ct. Rule 1925(a) Op., 3/23/22 at 1-2.

     The trial court did not abuse its discretion. The court considered the PSI

and all relevant factors and provided adequate reasons for McDowell’s

sentence on the record. Considering the nature and circumstances of the

offense, and the opportunity for the sentencing court to observe McDowell and

to consider the PSI and the sentencing guidelines, we do not conclude that

McDowell’s aggravated range sentence was unreasonable.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




                                    -7-